The State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                 Tuesday, April 21, 2015

                                   No. 04-14-00699-CR

                                 Jerimiah BAREFIELD,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012CR6188A
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file the brief is GRANTED.
Appellant’s brief is due on May 13, 2015. No further extensions will granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court